United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-2081
                                    ___________

Monty Ross,                            *
                                       *
             Appellant,                *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Missouri.
Joel Bautista, M.D.; Correctional      *
Medical Services,                      *      [UNPUBLISHED]
                                       *
             Appellees.                *
                                  ___________

                          Submitted: August 31, 1998
                              Filed: September 4, 1998
                                  ___________

Before FAGG, BEAM, and LOKEN, Circuit Judges.
                           ___________

PER CURIAM.

      Monty Ross, a Missouri prisoner, appeals from the district court&s1 adverse grant
of summary judgment in this 42 U.S.C. § 1983 action. We have carefully reviewed the
record and the parties& briefs, and affirm the judgment of the district court for the
reasons set forth in its memorandum. See 8th Cir. R. 47B.



      1
       The Honorable Mary Ann L. Medler, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-